                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK

William R. Underwood                      )
       d/b/a Konglather Music             )
              Plaintiff,                  )
              v.                          )                      16-cv-9058 (DAB)
Lastrada Entertainment Company, LTD,      )
et al,                                    )
                                          )
             Defendants.                  )
                                          )
__________________________________________/
Lastrada Entertainment Company, LTD       )
             Counterclaim Plaintiff,      )
                                          )
                                          )                      16-cv-9058 (DAB)
             v.                           )
William R. Underwood                      )
      d/b/a Konglather Music              )
             Counterclaim Defendant,      )
__________________________________________/

                             STIPULATION OF DISMISSAL

       Plaintiff, William Underwood d/b/a Konglather Music, hereby dismisses the above

captioned action against Defendant Roger Parker, with prejudice pursuant to Fed. Rules of Civ.

Pro. Rule 41(a)(1)(A)(i), before Mr. parker has served an answer or motion for summary

judgment.

Date: March 5, 2019                                              Respectfully Submitted,

                                                                    LITA ROSARIO, PLLC

                                                                              Lita Rosario
                                                                            Lita Rosario, Esq.
                                                                 1100 H Street, NW, Suite 315
                                                                       Washington, DC 2005
                                                                    Telephone: 202-628-1092
                                                                     Facsimile: 703-995-4345




                                              1
                                     CERTIFICATE OF SERVICE


I hereby certify that on March 5, 2019, I electronically filed the foregoing document with the Clerk

of the Court using CM/ECF. I also certify that the foregoing document is being served this day on

all counsel of record or pro se parties identified on the attached Service List in the manner

specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some

other authorized manner for those counsel or parties who are not authorized to receive

electronically Notices of Electronic Filing.


Dated: March 5, 2019
                                               By:   __/s/ Lita Rosario________________
                                                     Lita Rosario, Esq.
                                         SERVICE LIST
Brian S. Levenson, Esq.
Schwartz, Ponterio & Levenson PLLC
134 West 29th Street, Suite 1006
New York, NY 10001
P (212) 714-1200
F (212) 714-1264
blevenson@splaw.us
              Counsel for Lastrada Entertainment Company, LTD
              Sam & Charles Carter

Roger Parker
1565 West 2nd Street
Dayton, Ohio 45402




                                                 2
